DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, 10-15, and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 10, it is unclear if pressure fluctuations 1 and 4 then 2 and 3 are the same. The blades are alternating between stator and rotor blades in a compressor. So, the inlet of a rotor blade duct and outlet of a stator blade duct would be the same area. Since each pressure fluctuation is required due to claim amendments, the fluctuations would essentially be the same since they are in the same area therefore failing to point out the claimed subject matter. For this non-final rejection, the fluctuations 1 and 4 then 2 and 3 will be treated as the same duct. 
Regarding claim 3-7, 1115, and 17-21, they depend off an indefinite claim therefore rendering them indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 5-7, 10-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20090169356 in view of Escuret et al. US 20010014837 and Walter et al. US 5594665.
Regarding claim 1, Wadia discloses:
An apparatus for diagnosing and controlling aerodynamic stability of a compressor (Abstract), comprising: 
a sensor (Fig 7: 502), 
a signal processor (Fig 7: 500); and 
a controller (Fig 7: 100, 300, 600, 700), 
wherein the sensor is configured to measure pressure or velocity fluctuation of airflow at different positions inside the compressor in real time (Par 32: 502 is made to measure pressure at the tips of the blades), and 
to transmit real-time measurement signals obtained at the different positions to the signal processor (Fig 7: Par 35: 502 transfers signals to 500, 
the real-time measurement signals comprising a pressure or velocity fluctuation signal of the airflow measured in real time (Par 36: Signals are in real time), 
wherein the signal processor is configured to determine, according to the real-time measurement signals, a type and a spatial distribution of instability precursor of the compressor in operation (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and 
to output a corresponding control strategy signal (Stability correlation signal (512) to the controller (Fig 7: 74 gives signal to 600 and 300), and 
wherein the controller performs a corresponding control action according to the received control strategy signal to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
wherein the pressure or velocity fluctuation of the airflow at the different positions comprises: 
a fifth pressure fluctuation between a rotor blade tip and a casing wall; a sixth pressure fluctuation at a blade surface of a stator blade; and a seventh pressure fluctuation inside the rotor blade passage (5th, 6th and 7th pressure fluctuation: Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50).
However, Wadia is silent as to: 
a first pressure fluctuation or a first velocity fluctuation at a duct inlet of a rotor blade passage between rotor blades, 
a second pressure fluctuation or a second velocity fluctuation at an outlet duct of the rotor blade passage,
a third pressure fluctuation or a third velocity fluctuation at an inlet duct of a stator blade passage between stator blades, and 
a fourth pressure fluctuation or a fourth velocity fluctuation at an outlet duct of a stator blade passage in the compressor; 
From the same field of endeavor, Escuret teaches:
a first pressure fluctuation or a first velocity fluctuation at a duct inlet of a rotor blade passage between rotor blades, a fourth pressure fluctuation or a fourth velocity fluctuation at an outlet duct of a stator blade passage in the compressor (Fig 1; Par 55: pressure sensor 10 at the inlet duct  (11) of the rotor and outlet of the stator).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have the fast acting pressure sensors between the blades to find perturbations which occur very early on in signals provided by pressure sensor (Par 29). 
From the same field of endeavor, Walter teaches:
a second pressure fluctuation or a second velocity fluctuation at an outlet duct of the rotor blade passage, a third pressure fluctuation or a third velocity fluctuation at an inlet duct of a stator blade passage between stator blades (Fig 2: pressure sensor 32 at the inlet duct of the stator 22c and outlet of the rotor 16c). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have a pressure sensor between the blades to find pressure fluctuations in the area of the front stages to determine the status of the system (Col 7, line 32-40).
Regarding claim 5, Wadia discloses:
wherein the signal processor comprises a central processor (Fig 7: 510), wherein the central processor is configured to extract a characteristic parameter (Fig 3: 116) of a pressure or velocity fluctuation in the real-time measurement signals (116 is extracted by 510), and to compare the characteristic parameter with a threshold value (Par 36: pre-set threshold level) to determine a stable state of the compressor in real time (Fig 3); and wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic or a propagation characteristic (Stability correlation signal 512), and the threshold value is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112).
Regarding claim 6, Wadia discloses:
wherein the controller comprises a driving module (Fig 7: 72) and an actuation module (100), wherein the driving module receives the control strategy signal transmitted by the signal processor (500 transfers signal 512 to 600 to 72), and outputs a corresponding execution signal to the actuation module according to the control strategy signal (Signal is then sent to 100), and wherein the actuation module regulates the stability of the compressor according to the execution signal (100 regulates by 60).
Regarding claim 7, Wadia discloses:
wherein the actuation module comprises at least one of an inlet adjustable guide blade (40), a self-recirculating injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 20 kV), a micro injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 3 kV), and a casing treatment device (63).
Regarding claim 10, Wadia discloses:
A method for diagnosing and controlling stability of a compressor (Abstract), comprising:
measuring one or more fluctuation signals of an airflow at one or more positions inside the compressor in real time (Fig 7: Par 35: 502 transfers signals to 500) with a sensor of an apparatus (Fig 7: 502), and 
transmitting one or more real-time measurement signals obtained at the one or more different positions to a signal processor (Fig 7: 500), 
wherein the apparatus comprises the sensor (Fig 7: 502), 
the signal processor (Fig 7: 500) and 
a controller (Fig 7: 100, 300, 600, 700); 
determining, according to the one or more real-time measurement signals, a type and a spatial distribution of an instability precursor of the compressor in operation with the signal processor (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and 
outputting one or more control strategy signals (Stability correlation signal (512) to the controller (Fig 7: 74 gives signal to 600 and 300);
performing one or more corresponding control actions according to one or more received outputs of the one or more control strategy signals with the controller to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved), 
wherein the pressure or velocity fluctuation of the airflow at the different positions and the pressure or velocity fluctuation of the airflow at the different positions comprises: 
a fifth pressure fluctuation between a rotor blade tip and a casing wall; a sixth pressure fluctuation at a blade surface of a stator blade; and a seventh pressure fluctuation inside the rotor blade passage (5th, 6th and 7th pressure fluctuation: Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50).
However, Wadia is silent as to: 
a first pressure fluctuation or a first velocity fluctuation at a duct inlet of a rotor blade passage between rotor blades, 
a second pressure fluctuation or a second velocity fluctuation at an outlet duct of the rotor blade passage,
a third pressure fluctuation or a third velocity fluctuation at an inlet duct of a stator blade passage between stator blades, and 
a fourth pressure fluctuation or a fourth velocity fluctuation at an outlet duct of a stator blade passage in the compressor; 
From the same field of endeavor, Escuret teaches:
a first pressure fluctuation or a first velocity fluctuation at a duct inlet of a rotor blade passage between rotor blades, a fourth pressure fluctuation or a fourth velocity fluctuation at an outlet duct of a stator blade passage in the compressor (Fig 1; Par 55: pressure sensor 10 at the inlet duct  (11) of the rotor and outlet of the stator).

From the same field of endeavor, Walter teaches:
a second pressure fluctuation or a second velocity fluctuation at an outlet duct of the rotor blade passage, a third pressure fluctuation or a third velocity fluctuation at an inlet duct of a stator blade passage between stator blades (Fig 2: pressure sensor 32 at the inlet duct of the stator 22c and outlet of the rotor 16c). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have a pressure sensor between the blades to find pressure fluctuations in the area of the front stages to determine the status of the system (Col 7, line 32-40).
Regarding claim 11, Wadia discloses:
wherein the one or more fluctuation signals comprises one or more pressure fluctuation signals of the airflow (Par 36: the signals from the speed and pressure transducers).
Regarding claim 12, Wadia discloses:
wherein the one or more fluctuation signals comprises one or more velocity fluctuation signals of the airflow (Par 36: the signals from the speed and pressure transducers).
Regarding claim 13, Wadia discloses:
wherein the determining the type and the spatial distribution of the instability precursor of the compressor further comprises: extracting a characteristic parameter of a pressure fluctuation of the airflow from the one or more real-time measurement signals within the signal processor (Fig 3: Par 36: the signals from the speed and pressure transducers), wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic (Stability correlation signal 512), or a propagation characteristic; 
determining by the signal processor whether the characteristic parameter reaches or exceeds a threshold value that is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112); and outputting the one or more control strategy signals from the signal processor to the controller when the characteristic parameter reaches or exceeds the threshold value (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 14, Wadia discloses: 
wherein the determining the type and the spatial distribution of the instability precursor of the compressor further comprises: extracting a characteristic parameter of a pressure fluctuation of the airflow from the one or more real-time measurement signals within the signal processor (Fig 3: Par 36: the signals from the speed and pressure transducers), wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic (Stability correlation signal 512), or a propagation characteristic; 
determining by the signal processor whether the characteristic parameter reaches or exceeds a threshold value that is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112); and outputting the one or more control strategy signals from the signal processor to the controller when the characteristic parameter reaches or exceeds the threshold value (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 15, Wadia discloses:
wherein the sensor is configured to measure the one or more fluctuation signals of the airflow at different positions inside the compressor in real time (Fig 2: 502 in different positions), and to transmit the one or more real-time measurement signals obtained at the different positions to the signal processor (Fig 7: Par 35: 502 transfers signals to 500), the one or more real-time measurement signals includes the one or more fluctuation signals of the airflow measured in real time (Par 36: Signals are in real time), wherein the signal processor is configured to determine, according to the one or more real-time measurement signals, a type and a spatial distribution of instability precursor of the compressor in operation, and to output a corresponding control strategy signal to the controller (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and wherein the controller performs a corresponding control action according to the one or more received control strategy signals to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 19, Wadia discloses:
wherein the signal processor comprises a central processor (Fig 7: 510), wherein the central processor is configured to extract a characteristic parameter (Fig 3: 116) of a pressure or velocity fluctuation in the real-time measurement signals (116 is extracted by 510), and to compare the characteristic parameter with a threshold value (Par 36: pre-set threshold level) to determine a stable state of the compressor in real time (Fig 3); and wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic or a propagation characteristic (Stability correlation signal 512), and the threshold value is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112).
Regarding claim 20, Wadia discloses:
wherein the controller comprises a driving module (Fig 7: 72) and an actuation module (100), wherein the driving module receives the control strategy signal transmitted by the signal processor (500 transfers signal 512 to 600 to 72), and outputs a corresponding execution signal to the actuation module according to the control strategy signal (Signal is then sent to 100), and wherein the actuation module regulates the stability of the compressor according to the execution signal (100 regulates by 60).
Regarding claim 21, Wadia discloses:
wherein the actuation module comprises at least one of an inlet adjustable guide blade (40), a self-recirculating injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 20 kV), a micro injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 3 kV), and a casing treatment device (63).      
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20090169356,  Escuret et al. US 20010014837 and Walter et al. US 5594665 as applied to claim 1 above, and further in view of Martis et al. US 20060101826.
Regarding claim 3, Wadia discloses:
wherein the sensor comprises a contact sensor (Fig 5: 502) comprising a dynamic pressure sensor, wherein the dynamic pressure sensor is arranged on casing wall in the compressor corresponding to a blade tip of a rotor blade (Par 33- 34: Pressure sensor is detected at tip region 52 and is on the casing 50), to measure a pressure fluctuation of the airflow at the rotor blade tip in the compressor in real time (Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50)

a dynamic probe
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet and outlet ducts of the rotor and stator blade passages in real time.
From the same field of endeavor, Martis teaches:
a dynamic probe (Fig 2:Sensor (18))
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet (Par 37: Pressure is measure in the ducts at the inlets).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have pressure measured at the inlet of the ducts because Martis is analogous in that the prior art is using the pressure to create a pressure ratio to compart to a threshold value to control the compressor to operate the compressor within the surge safety margins (Par 4).
Regarding claim 17, Wadia discloses:
wherein the sensor comprises a contact sensor (Fig 5: 502) comprising a dynamic pressure sensor, wherein the dynamic pressure sensor is arranged on casing wall in the compressor corresponding to a blade tip of a rotor blade (Par 33- 34: Pressure sensor is detected at tip region 52 and is on the casing 50), to measure a pressure fluctuation of the airflow at the rotor blade tip in the compressor in real time (Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50)

a dynamic probe
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet and outlet ducts of the rotor and stator blade passages in real time.
From the same field of endeavor, Martis teaches:
a dynamic probe (Fig 2:Sensor (18))
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet (Par 37: Pressure is measure in the ducts at the inlets).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have pressure measured at the inlet of the ducts because Martis is analogous in that the prior art is using the pressure to create a pressure ratio to compart to a threshold value to control the compressor to operate the compressor within the surge safety margins (Par 4).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20090169356,  Escuret et al. US 20010014837 and Walter et al. US 5594665 as applied to claim 1 above, and further in view of Martin et al. US 20160265452.
Regarding claim 4, Wadia discloses all of the above limitations. However, is silent as to: 
wherein the sensor further comprises a non-contact sensor and the non-contact sensor comprises an optical measuring instrument; wherein the casing is a transparent casing, and the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow in the compressor, thus measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
From the same field of endeavor, Martin teaches 
wherein the sensor further comprises a non-contact sensor (Par 38: Laser transducer) and the non-contact sensor comprises an optical measuring instrument (Fig 4: Sensor 108); wherein the casing is a transparent casing (Par 38: Laser transducer has housing of ducts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have Martin to have a laser pressure transducer sensor to have a cost effective and durable laser pressure transducer (par 16).
The combination would result in: the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow of the compressor and measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
Regarding claim 18, Wadia discloses all of the above limitations. However, is silent as to: 
wherein the sensor further comprises a non-contact sensor and the non-contact sensor comprises an optical measuring instrument; wherein the casing is a transparent casing, and the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow in the compressor, thus measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
From the same field of endeavor, Martin teaches 
wherein the sensor further comprises a non-contact sensor (Par 38: Laser transducer) and the non-contact sensor comprises an optical measuring instrument (Fig 4: Sensor 108); wherein the casing is a transparent casing (Par 38: Laser transducer has housing of ducts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have Martin to have a laser pressure transducer sensor to have a cost effective and durable laser pressure transducer (par 16).
The combination would result in: the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow of the compressor and measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  or more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745